Case: 13-10870      Document: 00512772183         Page: 1    Date Filed: 09/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-10870
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 17, 2014
WILLIAM MARK SULLIVAN,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-135


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       William Mark Sullivan, formerly Texas prisoner # 1849693, appeals
from the order dismissing his habeas corpus application under 28 U.S.C.
§ 2254. Sullivan challenges one of his two 2000 convictions of aggravated
sexual assault, state court case no. 10,805. He discharged that sentence in
2003. He was convicted in 2013 of failure to register as a sex offender. He



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10870    Document: 00512772183     Page: 2   Date Filed: 09/17/2014


                                 No. 13-10870

discharged his sentence for failure to register on April 5, 2014, while this
appeal was pending.
      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). “Under
Article III of the Constitution, federal courts may adjudicate only actual,
ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S.
472, 477 (1990). Sullivan is no longer incarcerated on either the 2000 sentence
or the 2013 sentence. His obligation to register as a sex offender does not
render him “in custody” for purposes of a § 2254 challenge. See Calhoun v.
Att’y Gen., 745 F.3d 1070, 1074 (10th Cir. 2014); Wilson v. Flaherty, 689 F.3d
332, 336-38 (4th Cir. 2012); Virsnieks v. Smith, 521 F.3d 707, 717-20 (7th Cir.
2008); Leslie v. Randle, 296 F.3d 518, 521-23 (6th Cir. 2002); Henry v. Lungren,
164 F.3d 1240, 1242 (9th Cir. 1999); Willliamson v. Gregoire, 151 F.3d 1180,
1183-84 (9th Cir. 1998). No case or controversy exists, and the appeal is moot.
See Spencer v. Kemna, 523 U.S. 1, 7 (1998).
      APPEAL DISMISSED.




                                       2